Citation Nr: 0620468	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate compensable ratings for each ear 
affected by service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.  

This matter comes to the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) on appeal from a March 
2003 rating decision of the VA Regional Office (RO) in St. 
Paul, Minnesota that denied entitlement to separate 
compensable ratings for each ear affected by service-
connected tinnitus.


FINDING OF FACT

While the veteran's appeal of a March 2003 RO decision was 
pending, the Board received notification that the veteran 
died; his death certificate shows the date of death as 
January [redacted], 2006.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied entitlement to separate compensable ratings for 
each ear affected by service-connected tinnitus by a rating 
action dated in March 2003, and the veteran perfected a 
timely appeal.  While the appeal was pending before the 
Board, a death certificate was received in May 2006, which 
shows that the veteran died in January 2006. 

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this 
appeal must be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


